We have decided the question submitted in this case in an opinion delivered at a former day of this term in the case of City of Austin v. Nalle. Upon the authority of that case we answer, that when one of the judges of the Court of Civil Appeals is disqualified, the other two members have jurisdiction, and may hear and determine the case. The fact of the disqualification need not be certified to the Governor, unless the two should be unable to agree.
Let this opinion be certified.
Delivered June 8, 1893.